Citation Nr: 0313888	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  94-48 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of Chapter 18, United States Code, 
Section 1318.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1972.  The veteran died in July 1993.  The appellant 
is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1994 rating decision of the VA RO in San Diego, 
California, that denied service connection for the cause of 
the veteran's death.  Following the Board's June 1996 remand, 
in a July 1996 rating decision, the RO in Cleveland, Ohio, 
determined that an there was no clear and unmistakable error 
(CUE) in a March 1982 rating decision that denied a 100 
percent evaluation for service-connected psychiatric 
disability on the basis of total disability due to 
unemployability.  Also in July 1996, the RO denied the 
appellant's entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C. § 1318.

In a December 1996 decision, the Board denied the claims for 
service connection for cause of the veteran's death; for an 
effective date earlier than January 5, 1984, for a total 
rating due to unemployability, based on CUE in a March 3, 
1982 RO rating decision; and for DIC under 38 U.S.C. § 1318.  
The appellant, in turn, appealed the Board's decision to the 
United States Court of Veterans Appeals (the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(Court).

In December 1999, the Court issued an opinion vacating the 
Board's December 1996 decision in part (as explained in more 
detail below); remanding the section 1318 claim for 
proceedings consistent with the opinion; and dismissing the 
claims for service connection for cause of the veteran's 
death and for an earlier effective date for a total rating as 
abandoned on appeal.  The remanded matter was returned to the 
Board for compliance with the Court's opinion.  

In August 2000, the Board remanded the matter to the RO for 
additional development.  After accomplishing additional 
development, in July 2002, the RO continued the denial of the 
claim for DIC benefits pursuant to 38 U.S.C. § 1318 and 
returned the claims file to the Board in August 2002.  

The Board was unable to take any action with respect to the 
claim for several months.  Chairman's Memorandum No. 01-01-17 
(August 23, 2001), placed a temporary stay on processing 
appeals relating to entitlement to DIC under 38 U.S.C. § 1318 
where the decision would require a hypothetical determination 
of eligibility.  However, this stay was partially lifted in 
Chairman's Memorandum No. 01-03-09 (April 8, 2003).  Since 
the partial lifting of the stay is applicable to this appeal, 
i.e., it applies to all claims for DIC benefits with one 
exception not applicable here, the Board will now take action 
deemed appropriate towards resolving this appeal.


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.

Although the RO furnished to the veteran a supplemental 
statement of the case in July 2002 that specifically 
addresses the VCAA and the enhanced duties to notify and 
assist imposed thereby, as set forth in 38 U.S.C. §§ 5103, 
5103A and 38 C.F.R. § 3.159, there is no communication from 
the RO to the veteran addressing the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

As to the merits of this claim, as noted in the Board's 
August 2000 remand, the Court emphasized when vacating part 
of the Board's 1996 decision in December 1999 that the Board 
did not address the appellant's entitlement to DIC on the 
basis of the hypothetical "entitled to receive" theory.

In its December 1999 order, the Court held that in the 
context of this case, the "entitled to receive" theory 
involves two questions:  1) whether the veteran was entitled 
to a TDIU due to service-connected disability at the time he 
filed an informal, unadjudicated claim for that benefit in 
September 1981; and 2) whether, the 100 percent schedular 
rating for the veteran's service connected schizophrenia was 
properly terminated effective July 1, 1992.  The Court thus 
remanded this matter to the Board to allow the appellant the 
opportunity to provide sufficient specificity regarding this 
theory, and so that the Board can issue a new decision on the 
matter supported by an adequate statement of reasons or 
bases.  See 38 U.S.C.§§ 1318(b), 7104(a), (d)(1); 38 C.F.R. 
§§ 3.22(a), 20.1106; Carpenter (Angeline) v. West, 11 Vet. 
App. 140, 142 (1998) (Carpenter I); Green (Doris) v. Brown, 
10 Vet. App. 111, 114 (1997).  Following review of the claims 
file, the Board finds that further development of the claim 
under consideration also is warranted.

In providing specificity under the hypothetical "entitled to 
receive" theory, the appellant's has attorney pointed out (in 
written argument in July 2002) that a June 1981 special VA 
psychiatric examination report reveals that the veteran was 
unemployed and had collected Social Security Disability 
benefits.  While the actual wording on the examination report 
is that the veteran was collecting "social service 
disability benefits", there are other records in the claims 
file that suggest that he was in fact awarded benefits from 
the Social Security Administration (SSA).  These records 
include 1982 records from the SSA to VA asking for 
information on the veteran concerning a request for 
supplemental security income for the veteran's child.  They 
also include a July 1986 statement (VA Form 21-4138) from the 
veteran stating that he was receiving social security in the 
amount of $600, and a SSA document the RO received in 1989 
showing that the veteran was receiving Social Security 
benefits in the amount of $679.00.  It does not appear from 
the veteran's claims file that any attempt was ever made to 
obtain these records.

VA's duty to assist as outlined above includes obtaining the 
veteran's records from SSA and giving them appropriate 
consideration and weight in determining whether he was 
entitled to a TDIU at the time he filed an informal, 
unadjudicated claim in September 1981.  See 38 U.S.C.A. 
§ 5103A(b)(3); Murincsak v. Derwinski, 2 Vet. App. 363, 369-
372 (1992).  As the Court stated in Murincsak, although the 
SSA's decision regarding the appellant's unemployability is 
not controlling for VA determinations, it is certainly 
'pertinent' to a claim such as this in determining whether he 
was able to follow a substantially gainful occupation under 
38 C.F.R. § 4.16.  Murincsak, 2 Vet. App. at 370.  

The notification and development action described above is 
consistent with the duties imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.

Finally, the Board also points out that, when addressing the 
question of entitlement to DIC under 38 U.S.C. § 1318, the RO 
should ensure that the correct legal standard is utilized.  
In this regard, the Board emphasizes the argument, asserted 
by the appellant's attorney in July 2002 that the RO did not 
apply the correct legal standard when it issued a July 2002 
supplemental statement of the case regarding the denial of a 
TDIU-specifically, she argued that the RO incorrectly relied 
upon the schedular criteria for a 100 percent rating for 
mental disorders rather than the "substantially gainful 
employment" criteria under section 4.16(b).  

While the Board regrets that a second remand of this matter 
will further delay a final decision on appeal, the Board 
finds that a remand of this matter to the RO is necessary to 
ensure that all due process requirements are met.  
Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of any 
determinations regarding the veteran's claim(s) 
for disability benefits, along with the 
underlying medical records considered in 
reaching decision(s) involving the veteran.

2.  The RO must also review the claims 
file and ensure that all notification 
and development action required by 
sections 3 and 4 of the Veterans 
Claims Assistance Act of 2000 
(codified at 38 U.S.C. §§ 5102, 5103 
and 5103A and implemented by VA 
regulation 38 C.F.R. § 3.159) has been 
accomplished.  

3.  After completing the requested development, 
and accomplishing any additional notification 
and/or development action deemed warranted, the 
RO should review the claim for a DIC benefits 
under 38 U.S.C.A. § 1318 on an "entitled to 
receive" theory, to include the question of the 
veteran's entitlement to a total rating based on 
individual unemployability due to service-
connected disability pursuant to an informal, 
adjudicated claim for such benefits filed in 
September 1981.  In adjudicating the claim, the 
RO should consider all pertinent evidence and 
legal authority.

4.  If the benefits sought on appeal 
remain denied, the RO must issue to 
the veteran and his representative an 
appropriate supplemental statement of 
the case and afford them the 
appropriate opportunity to respond 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




